***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     AMY A. DAVIS v. ALEXANDER F. DAVIS, SR.
                    (AC 41360)
                  DiPentima, C. J., and Elgo and Moll, Js.*

                                   Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
    solved, appealed to this court from certain postjudgment rulings of the
    trial court, claiming, inter alia, that the court improperly calculated his
    child support arrearage in violation of statute (§ 46b-224) and granted
    the plaintiff’s motion to modify his alimony obligation without first
    providing him notice that it would act on the motion. The parties had
    filed a litany of postjudgment motions between April, 2016 and Decem-
    ber, 2017, that were either repeatedly continued or not acted on by the
    trial court. Thereafter, the court in January, 2018, issued an order notify-
    ing the parties that it would address all pending motions on a certain
    date in February, 2018. Held:
1. The defendant received adequate notice in satisfaction of his right to due
    process that the trial court might dispose of the plaintiff’s motion for
    modification of alimony at the February, 2018 hearing: the January,
    2018 order unambiguously stated that all pending motions were to be
    addressed at the February, 2018 hearing, the court had notified the
    parties at a previous hearing that the issue of alimony was to be
    addressed with all the other pending motions, at no point did the court
    affirmatively state that it would not rule on the motion for modification,
    and nothing in the record suggested that the defendant was without
    notice or that his ability to present evidence or to cross-examine the
    plaintiff was hindered; moreover, at no point did the defendant state
    his surprise or express the need for more time to present evidence, the
    record having suggested that he argued his position before the court
    and attacked the substance of the plaintiff’s financial affidavit she pre-
    sented in support of her motion.
2. The defendant could not prevail on his claim that the trial court improperly
    ordered him to reimburse the plaintiff for her expenses related to fixing
    the septic system at the marital residence, which was based on his
    assertion that the court abused its discretion by failing to consider the
    plaintiff’s conduct relative to his efforts to make the repairs himself;
    the court acted well within its discretionary authority in ordering reim-
    bursement, as the defendant was obligated under the dissolution judg-
    ment and a prior court order to maintain the residence until it was sold,
    there was no dispute that the septic system required repairs due to
    recurring problems, the court plainly considered the arguments of both
    parties and the evidence proffered in rendering its decision, and the
    defendant’s unpreserved claim that the court failed to apply the unclean
    hands doctrine was without merit, as the defendant did not raise that
    doctrine with the court, which considered his argument that the plaintiff
    allegedly prevented him from accessing the septic system and was enti-
    tled to broad discretion in deciding whether to apply the unclean
    hands doctrine.
3. The trial court improperly failed to apply § 46b-224 in calculating the
    defendant’s child support arrearage, the court’s prior transfer of custody
    from the plaintiff to the defendant having suspended his child support
    obligation under § 46b-224 until the child was returned to the plaintiff’s
    custody; the court improperly refused to deduct from the arrearage the
    amount for the period of time that the child was in the defendant’s
    custody, as it appeared that the court refused to credit that time because
    the defendant had not filed a motion for modification of child support,
    § 46b-224 plainly required that a court order changing custody shall
    operate to suspend a child support order, and because the court made
    no finding as to the precise period of time that the child was in the
    defendant’s custody, that issue had to resolved on remand.
        Argued February 6—officially released September 15, 2020

                             Procedural History
   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of New Britain and tried to the court, Hon. Edward
J. Dolan, judge trial referee; judgment dissolving the
marriage and granting certain other relief; thereafter,
the court, Abery-Wetstone, J., granted the plaintiff’s
motion to modify alimony and issued an order related
to certain expenses, and the defendant appealed to this
court. Reversed in part; further proceedings.
  David V. DeRosa, for the appellant (defendant).
  Amy A. Davis, self-represented, the appellee
(plaintiff).
                         Opinion

   ELGO, J. In this postdissolution matter, the defen-
dant, Alexander F. Davis, Sr., appeals from a number
of postdissolution decisions by the trial court in favor
of the plaintiff, Amy A. Davis. On appeal, the defendant
claims that the court (1) improperly granted the plain-
tiff’s postjudgment motion to modify alimony without
providing sufficient notice in violation of his right to
due process, (2) improperly ordered the defendant to
reimburse the plaintiff for expenses related to septic
system repairs at the marital residence, and (3) abused
its discretion under General Statutes § 46b-224 by calcu-
lating the defendant’s outstanding child support obliga-
tions without crediting the time that the minor child
was in his custody. We agree with the defendant’s third
claim and, accordingly, affirm in part and reverse in
part the judgment of the trial court.1
   The record reveals the following facts and procedural
history relevant to this appeal. On April 1, 2016, the
parties’ marriage was dissolved. The judgment of disso-
lution incorporated the parties’ separation agreement,
which provided for a number of conditions. These con-
ditions included, in part, that (1) the parties were to
have joint legal custody of their two children,2 (2) the
plaintiff was to receive $363 per week in child support,
which was waived until she no longer resided at the
marital residence, (3) the defendant would provide
health insurance for the children, the plaintiff would
cover copayments related to the children’s health treat-
ment, and the children’s medical expenses would be
allocated equally among the parties, (4) the plaintiff
would receive $1 per year in alimony, an amount that
could be revisited at a later date, for nine years,3 (5)
the plaintiff was to pay the defendant for the use of a
2016 GMC Acadia in the amount of $387 per month, (6)
the plaintiff was to reside at the marital residence with
the two children on the condition that she remit pay-
ment to the defendant of $1000 per month for rent, and
(7) the defendant was to pay the mortgage, taxes, and
the water bill for the marital residence and maintain
that residence until it sold.
   From April 1, 2016 to December, 2017, the parties
filed a litany of postjudgment motions. They included
(1) the plaintiff’s June 9, 2017 motion for modification
of alimony, (2) the defendant’s September 15, 2017
motion for order pendente lite regarding the GMC Aca-
dia, (3) the defendant’s October 20, 2017 motion for
contempt, (4) the plaintiff’s October 23, 2017 motion
for contempt, and (5) the defendant’s December 15,
2017 motion for modification requesting that the plain-
tiff vacate the marital residence, to which the plaintiff
filed an objection on December 21, 2017. These motions
were either continued or not acted on. On January 24,
2018, the court issued an order notifying the parties
that all pending motions were to be heard on February
7, 2018.
   On February 7, 2018, the court, Abery-Wetstone, J.,
held a hearing on the pending motions. At the start of
the hearing, the court provided an overview of the ten
motions scheduled for that day.4 After finding that some
of the motions were either moot or duplicates, the court
whittled down the specific motions it intended to hear.
In particular, the court indicated that it would hear the
defendant’s September 15, 2017 motion for order, the
defendant’s October 20, 2017 motion for contempt, the
plaintiff’s October 23, 2017 motion for contempt, and
the defendant’s December 15, 2017 motion for modifi-
cation.
  Beginning with the first of these motions, the plaintiff
admitted to the court that she had failed to pay the
defendant for ten months of her use of the GMC Acadia.
The plaintiff claimed that her failure to do so was due
to a loan she allegedly had made to the defendant after
the parties had divorced. The court rejected this reason-
ing, finding that the plaintiff had been ordered to pay
$387 per month for use of the vehicle and that the
plaintiff did not subsequently move to modify that
order. The court noted that a previous order of the
court stated that the plaintiff owed the defendant $8322,
which included the ten months of nonpayment for her
use of the vehicle. The court found that, in addition to
this amount, the plaintiff failed to pay the defendant
for three months for use of the vehicle, totaling $1161.
   With respect to the plaintiff’s October 23, 2017 motion
for contempt, the plaintiff asserted that she incurred
a number of expenses for which the defendant was
obligated to reimburse her. First, the plaintiff delineated
her expenses as a result of her attempts to have the
septic system at the marital residence repaired. The
plaintiff stated that the problems relating to the septic
system persisted over an extended period of time and,
after the defendant failed to remedy the problem, she
hired contractors to fix it. The plaintiff further asserted
that, when the defendant did come to the home in an
attempt to fix the problem, she refused both the defen-
dant and his friend entry onto the property because she
had to leave for work. In response, the defendant stated
his concern with the particular invoices and further
asserted that he had attempted to have the septic system
diagnosed and repaired by a friend. The court noted
that the defendant was liable for the maintenance of
the house, which included repairs to the septic system,
regardless of who made the repairs. The court thus
found that the defendant owed $3943.66 to the plaintiff
for her expenses related to repairing the septic system.
In addition, the court found that the defendant owed
the plaintiff $8609.19 with respect to the insurance pro-
ceeds he had received as a result of the property damage
the plaintiff sustained from a leak in the basement.5 It
also determined that the defendant owed $107.50 for
the children’s dental treatment.
   After addressing the defendant’s December 15, 2017
motion for modification, the court determined that the
defendant was owed $2000 in unpaid rent for the plain-
tiff’s time at the marital residence in August and Septem-
ber, 2017. The court rejected the plaintiff’s reasoning
for withholding the rent to offset her alleged loan to
the defendant, explaining that there was ‘‘a clear court
order saying you pay him $1000 a month for the time
you occupy the house.’’ The court further recognized
that the defendant had failed to pay the plaintiff child
support since she vacated the marital residence.6
Accordingly, it found that the defendant owed the plain-
tiff $5351.66 in unpaid child support.
   After disposing of these motions, the court summa-
rized the obligations of the parties. In doing so, it found
that, in addition to the June 1, 2017 court order stating
that the plaintiff owed the defendant $8322, the plaintiff
further owed the defendant $2000 for unpaid rent and
$1161 for unpaid payments related to her use of the
GMC Acadia. The court also found that the defendant
owed the plaintiff $3943.66 for her expenses related to
the septic system repairs, $5351.66 for unpaid child
support payments, and $107.50 for unpaid dental
expenses. Thus, the court determined that the differ-
ence between the parties’ obligations was $2080.18
owed to the defendant. The court ordered that, because
the defendant was holding in escrow $8609.19 in insur-
ance proceeds owed to the plaintiff, he should offset
$2080.18 owed to him by the plaintiff and turn over to
her the remaining proceeds within seven days. Accord-
ingly, the defendant was ordered to pay the plaintiff
$6529.01.
   Later during the hearing, the plaintiff brought to the
court’s attention her June 9, 2017 motion to modify
alimony. In response, the court noted that the parties
did not provide financial affidavits and that, as a result,
it could not rule on that motion. After discussing the
terms of the alimony previously ordered, the court
acknowledged that the plaintiff would not receive either
child support or alimony until she vacated the marital
residence. It commented that, because the motion was
filed in July, 2017—when the plaintiff was still living at
the marital residence—it would have been ‘‘moot
. . . .’’ Clarifying the issue, the court noted that the
plaintiff’s June 9, 2017 motion was ‘‘not scheduled for
today.’’ The court further observed that the motion
‘‘appears never to have been acted on’’ but, considering
that the plaintiff had since moved out of the marital
residence, it would hear the motion on the condition
that the parties provide current financial affidavits.
After the plaintiff noted that the parties were ordered
to bring updated financial affidavits and cancelled pay
stubs, the court ordered a recess for the parties to ‘‘fill
out a financial affidavit and bring it back . . . .’’7
   Upon returning from the luncheon recess, the court
addressed the defendant’s argument that, because the
parties’ minor son had been ordered to live with him
for approximately one month to finish high school, he
should not be required to pay child support for that
period of time. In rejecting this argument, the court
explained that, despite the order requiring that the
minor child live with him, there still remained an order
requiring him to pay child support. Because the defen-
dant did not file a motion to modify his child support
obligations, the child support order remained in effect
‘‘until it’s modified by the court.’’ The court further
noted that, if the parties ‘‘agreed to do something else
[concerning their minor child’s custody], you’re more
than willing to do so, but the child support order
remains in full force and effect until a judge . . . says
it’s different.’’
   Afterward, the court stated that, ‘‘[b]ased on your
current financial affidavits, I’m going to award alimony
in the amount of $200 a week. I’m not going to make
it retroactive despite Judge Dolan’s indication he would
think about it being retroactive. You lived in the house
until September, [2017]. So, it . . . certainly wouldn’t
be retroactive to July, under the terms of your agree-
ment . . . .’’ In response, the defendant argued that
it was the plaintiff’s circumstances that changed and
pointed to her ability to sustain herself with the $1 per
year of alimony previously awarded to her. The court
dismissed this argument, noting that it ‘‘considered her
current job. I considered your current job. I considered
your financial affidavits, and that’s my order.’’ It further
rejected the defendant’s argument that, because the
plaintiff purchased a new car, she was not entitled to
an increase of alimony. The court reasoned that it does
not ‘‘base child support or alimony on what people
spend. I base it on what they earn.’’
   On that same day, the court issued a written order
in which it stated in relevant part: ‘‘[The] court finds
that [the defendant] owes [the plaintiff] $3943.66 for
septic repairs. $749.20 plus $893 [the plaintiff] spent on
flooring prior to septic problem is not considered as
part of the septic reimbursement. . . . [The defendant]
owes the [plaintiff] $107.50 in dental bill reimbursement
for the children. [The plaintiff] owes to the [defendant]
$8322 per Judge Dolan’s order dated [June 1, 2017]
motion # 126.00. In addition, she owes rent for August
and September in the amount of $2000, plus $1161 for
the [GMC] Acadia lease payments for December, 2017,
and January and February, 2018 ($387 per month).
  ‘‘[The defendant] owes child support in the amount
of $247 per week for October, November, December,
2017, and January and February, 2018, in the amount
of $5351.66.
  ‘‘[The] court finds that the [plaintiff] owes to the
[defendant a] total amount of $11,483 ($8322 plus $2000
plus $1161), and the [defendant] owes to the [plaintiff
a] total amount of $9637.08 ($5585.92 plus $107.50
plus $3943.66).
  ‘‘In addition, [the defendant] shall immediately pay
the [plaintiff] $8609.19 held in escrow for damage to
her property as a result of the septic failure. He may
deduct the difference from the escrow balance ($11,483
minus $9637.08 equals $1845.92) so the [plaintiff] is paid
in full within seven days from today. . . .
   ‘‘[The defendant] shall pay to the [plaintiff] alimony in
the amount of $200 per week, pursuant to the financial
affidavits submitted February 7, 2018.’’ This appeal
followed.8
                              I
  The defendant first claims that the trial court’s order
modifying the defendant’s alimony obligations to the
plaintiff violated his due process right to receive ade-
quate notice. The defendant argues that the plaintiff’s
motion to modify alimony was not scheduled for Febru-
ary 7, 2018, and, accordingly, he was not provided notice
that the court would act on that motion. The defendant
further asserts that, because he did not receive notice,
he was not provided with an opportunity to prepare to
argue his position or to cross-examine the plaintiff.
We disagree.
   ‘‘It is the settled rule of this jurisdiction, if indeed it
may not be safely called an established principle of
general jurisprudence, that no court will proceed to the
adjudication of a matter involving conflicting rights and
interests, until all persons directly concerned in the
event have been actually or constructively notified of
the pendency of the proceeding, and given reasonable
opportunity to appear and be heard. . . . It is a funda-
mental premise of due process that a court cannot adju-
dicate a matter until the persons directly concerned
have been notified of its pendency and have been given
a reasonable opportunity to be heard in sufficient time
to prepare their positions on the issues involved.’’ (Cita-
tion omitted; internal quotation marks omitted.) Sha-
piro v. Shapiro, 80 Conn. App. 565, 568–69, 835 A.2d
1049 (2003). ‘‘In keeping with these principles of due
process, we have reversed modifications of support
orders where the issue of modification was not before
the trial court, or where the court did not give adequate
notice that it intended to address a modification issue.’’
Styrcula v. Styrcula, 139 Conn. App. 735, 745, 57 A.3d
822 (2012).
  Upon our review of the record, we conclude that
the parties, including the defendant, received adequate
notice that the plaintiff’s June 9, 2017 motion for modifi-
cation of alimony was subject to being disposed of on
February 7, 2018. First and foremost, the record reveals
that, on January 24, 2018, the court issued the following
order in response to the vast number of motions filed
by the parties: ‘‘All pending motions have been contin-
ued to [February 7, 2018] to be heard by Judge Abery-
Wetstone. The [January 31, 2018] hearing date shall be
marked off.’’ The key phrase in the court’s order is
that all pending motions were to be continued until
February 7, 2018, and, thus, all such motions were sub-
ject to disposition on that date.9 The defendant does
not dispute that the plaintiff’s June 9, 2017 motion for
modification of alimony was pending. Additionally,
there is no indication that the court previously had
rendered a decision with respect to that motion.10 It is,
therefore, clear that the defendant received notice prior
to the February 7, 2018 hearing that the court intended
to dispose of all pending motions, including the plain-
tiff’s outstanding June 9, 2017 motion for modification
of alimony.11
   The defendant principally relies on two cases in sup-
port of his position, both of which are easily distinguish-
able from the present matter. First, the defendant
asserts that the circumstances here are ‘‘very similar’’
to those of Pritchard v. Pritchard, 103 Conn. App. 276,
928 A.2d 566 (2007). In Pritchard, this court, on remand
from our Supreme Court, was tasked to resolve, inter
alia, the state’s claim that the trial court improperly had
modified a family support magistrate’s child support
order without providing notice. Id., 278. After being
found in contempt for unpaid arrearages, the defendant
was arrested after the court issued a capias and was
later found by a family support magistrate to have fraud-
ulently conveyed a property to his companion. Id., 280.
In response, the state of Connecticut, support enforce-
ment services, filed a motion for reconveyance of that
property. Id., 280–81. After the trial court held a hearing
on the state’s motion, it released the defendant from
custody and vacated the arrearage. Id., 281. In doing
so, it reasoned that, although it recognized that the
defendant had never filed a motion for modification, it
was ‘‘equitable and appropriate to treat the defendant’s
April 23, 2003 motion for contempt . . . as a motion
to reopen the [contempt] judgment . . . .’’ (Footnote
omitted; internal quotation marks omitted.) Id., 282. In
reversing that judgment, this court noted that the only
motion before the court when it modified the ongoing
support order was the state’s motion for reconveyance
of real estate. Id., 287. It further emphasized that ‘‘there
was no motion pending before the court to modify the
prior support orders’’; id.; and, even though the trial
court construed the motion for contempt as a motion
to modify, that motion ‘‘was not before the court, and
the motion before the court did not pertain to child
support . . . .’’ Id., 288. Thus, ‘‘none of the parties had
notice that the court might vacate the prior contempt
and arrearage orders and modify the support order.’’ Id.
  In the present case, the court unambiguously notified
the parties in its January 24, 2018 order that all pending
motions were expected to be addressed at the February
7, 2018 hearing. Unlike the defendant in Pritchard, the
plaintiff did not fail to file a motion for modification of
alimony prior to the hearing. The court in this case did
not construe the plaintiff’s motion for contempt as a
motion to modify but, rather, modified the defendant’s
alimony requirements pursuant to a pending motion to
modify such alimony—as consistent with the court’s
prior order. The parties clearly ‘‘had notice that the
court might’’ modify the alimony order. Id.
   The defendant also relies on Styrcula v. Styrcula,
supra, 139 Conn. App. 735. In that matter, the trial court
continued an August 9, 2010 hearing on the plaintiff’s
motion for contempt after questions arose regarding
the need for discovery. Id., 739–40. On August 17, 2010,
the defendant filed a motion to modify alimony. Id.,
740. When the court reconvened on March 1, 2011, for
the continuation of the August 9, 2010 hearing, both
the parties and the court continuously affirmed that the
only issue to be addressed was the plaintiff’s motion
for contempt. See id., 740–42. Notwithstanding these
assurances, the court issued a memorandum of decision
on April 5, 2011, granting the defendant’s motion for
modification. Id., 742–43. This court reversed the trial
court’s judgment, holding that ‘‘the court gave no indica-
tion to the parties that it planned to consider the defen-
dant’s motion for modification before, during or after
the March 1, 2011 hearing. To the contrary, the court
told the parties the exact opposite—it planned to use
the hearing to resolve the ‘unfinished business’ from
August, 2010, and ‘finish up’ the plaintiff’s contempt
motion . . . .’’ Id., 746–47. The court further observed
that, after hearing argument from both parties as to
what motions were to be disposed of, ‘‘the court specifi-
cally informed the parties that it would not be consider-
ing the defendant’s modification unless ‘lightning
struck’ and both parties agreed to put the modification
issue before the court.’’ (Emphasis in original.) Id., 747.
Thus, this court determined that, ‘‘[g]iven the clear
statements of the parties and the court, we cannot con-
clude on this record that the parties had adequate notice
that the court intended to decide the defendant’s motion
for modification after the March 1, 2011 hearing.’’ Id.,
747–48.
   For the reasons that Pritchard is inapposite to the
present matter, so, too, is Styrcula. As previously dis-
cussed, the court’s January 24, 2018 order stated that
all pending motions—the plaintiff’s June 9, 2017 motion
for modification included—were to be addressed at the
February 7, 2018 hearing. Furthermore, and in contrast
to Styrcula, the court made clear during the hearing
that it intended to address the plaintiff’s June 9, 2017
motion after the plaintiff noted that, like the panoply
of motions the parties had filed, it, too, remained pend-
ing. The court thereafter notified the parties that it
planned to address that motion for modification of ali-
mony upon returning from the luncheon recess and
ordered the parties to provide updated financial affida-
vits. At no point did the court affirmatively state that
it did not intend to rule on the plaintiff’s June 9, 2017
motion after the plaintiff notified the court about its
pendency. To the contrary, the court explicitly stated
that, because all pending motions were to be addressed
at the hearing, it would do so after the recess.
   We further note that, in contrast to the circumstances
in Styrcula, the February 7, 2018 hearing was not a
continuation of a previous hearing on a different
motion. Rather, that hearing clearly was intended to
act as a vehicle to dispose of motions that had cluttered
the docket and that were pending for months after
being repeatedly continued. Last, unlike the plaintiff in
Styrcula, at no point did the defendant state his surprise
or express the need for more time to present evidence
on the issue of modifying alimony.12 Instead, the record
reflects that the defendant argued his position before
the court and attacked the substance of the plaintiff’s
financial affidavit proffered in support of her motion.
Thus, we are unconvinced that the circumstances of
the defendant in this matter are analogous to Styrcula
in any material way.
   In sum, our review of the record leads us to conclude
that the defendant was on notice that the court might
dispose of the plaintiff’s June 9, 2017 motion for modifi-
cation at the February 7, 2018 hearing. Cf. Pritchard
v. Pritchard, supra, 103 Conn. App. 288. The court’s
January 24, 2018 order unambiguously stated that all
pending motions were to be addressed on February 7,
2018. The record further indicates that, during a previ-
ous hearing, the court notified the parties that the issue
of alimony was to be addressed with all the other pend-
ing motions. See footnote 8 of this opinion. Nothing in
the record suggests that the defendant was without
notice, that the court indicated it would not rule on the
motion for modification, or that his ability to present
evidence or to cross-examine the plaintiff was hindered.
Cf. Styrcula v. Styrcula, supra, 139 Conn. App. 747 n.10
(noting potential arguments plaintiff claims she would
have asserted in opposition to motion for modification
in absence of lack of notice). Accordingly, we conclude
that the defendant received adequate notice in satisfac-
tion of his right to due process.
                            II
   The defendant next claims that the court improperly
ordered him to reimburse the plaintiff for her expenses
related to fixing the septic system at the marital resi-
dence. According to the defendant, the court abused
its discretion by failing to consider the plaintiff’s con-
duct in relation to the defendant’s efforts to make the
repairs himself. The defendant further argues that the
court failed to apply the unclean hands doctrine. We
disagree.
   We begin by noting that, although the court’s order
arose out of the plaintiff’s motion for contempt, it did
not find the defendant in contempt of a prior order.
Instead, the court’s order requiring the defendant to
reimburse the plaintiff for her expenses was remedial
in nature. ‘‘[A] trial court possesses inherent authority
to make a party whole for harm caused by a violation
of a court order, even when the trial court does not
find the offending party in contempt. . . . In addition,
it has long been settled that a trial court has the author-
ity to enforce its own orders. This authority arises from
the common law and is inherent in the court’s function
as a tribunal with the power to decide disputes. . . .
   ‘‘We further recognize that [a]lthough [a] court does
not have the authority to modify a property assignment,
[the] court, after distributing property, which includes
assigning the debts and liabilities of the parties, does
have the authority to issue postjudgment orders effectu-
ating its judgment. . . . [A]n order effectuating an
existing judgment allows the court to protect the integ-
rity of its original ruling by ensuring the parties’ timely
compliance therewith.’’ (Citations omitted; internal
quotation marks omitted.) Nappo v. Nappo, 188 Conn.
App. 574, 596, 205 A.3d 723 (2019).
   In the present matter, there is no dispute that, pursu-
ant to the dissolution judgment and the court’s April 1,
2016 order, the defendant was obligated to maintain
the marital residence until it was sold. There is also no
dispute that the septic system at the marital residence
required repairs due to recurring problems. As the court
correctly observed: ‘‘[T]here is a court order saying
[that the defendant] has to maintain the family home,
and if [the plaintiff] paid to have the septic pumped
out, then [the defendant] has to pay you back for that.’’
Yet, according to the plaintiff, she repeatedly notified
the defendant of these issues and requested that he
address them, ultimately to no avail. The receipts that
the plaintiff introduced into evidence reflect that she
hired licensed contractors throughout 2017. In
response, the defendant argued to the court that the
plaintiff blocked any effort he made to have his pre-
ferred contractors address the septic system issue.
   On our review of the record, we conclude that the
court acted well within its discretion to order the defen-
dant to reimburse the plaintiff for costs related to
repairing the septic system. The court plainly consid-
ered the arguments of both parties and the evidence
proffered. As the court noted, ‘‘regardless of [which]
person fixed [the septic system], [the defendant is] lia-
ble for the maintenance of the house . . . .’’ When
asked by the court if his ‘‘septic guy’’ was available to
testify that he diagnosed a problem with the septic
system, the defendant responded in the negative. He
acknowledged that this person was not a licensed con-
tractor and did not charge him for the work. After hear-
ing both parties on the issue of the septic system
expenses, the court found that the plaintiff expended
$3943.66 on septic repairs and ordered the defendant
to, inter alia, reimburse her for that amount. In stating
its conclusion, the court explicitly stated that it was
excluding the costs of the repairs to the basement floor,
finding that those expenses occurred ‘‘significantly
prior to the septic mess.’’ The court considered the
evidence presented by the parties and rendered its deci-
sion accordingly. Thus, we believe that the court’s deci-
sion to require the defendant to reimburse the plaintiff
for the septic system repairs was well within its discre-
tionary authority.
  The defendant further argues that the court failed to
apply the unclean hands doctrine. According to the
defendant, the plaintiff’s alleged obstruction of the
defendant’s effort to repair the septic system consti-
tuted unclean hands.
   ‘‘The doctrine of unclean hands expresses the princi-
ple that where a plaintiff seeks equitable relief, he must
show that his conduct has been fair, equitable and hon-
est as to the particular controversy in issue. . . . The
party seeking to invoke the clean hands doctrine to bar
equitable relief must show that his opponent engaged
in wilful misconduct with regard to the matter in litiga-
tion. . . . The trial court enjoys broad discretion in
determining whether the promotion of public policy
and the preservation of the courts’ integrity dictate that
the clean hands doctrine be invoked.’’ (Internal quota-
tion marks omitted.) Bank of America, N.A. v. Aubut,
167 Conn. App. 347, 380, 143 A.3d 638 (2016).
   The defendant’s claim fails for two reasons. First,
our review of the record establishes that this claim on
appeal is unpreserved. See Curtis v. Curtis, 134 Conn.
App. 833, 847, 41 A.3d 318 (2012) (‘‘[i]t is well settled
that this court cannot review a claim that is advanced
for the first time on appeal and not raised before the
trial court’’ (internal quotation marks omitted)); see id.
(refusing to review unpreserved claim that court failed
to apply unclean hands doctrine). At no point during
the underlying proceedings did the defendant raise the
unclean hands doctrine with the trial court, either dur-
ing the February 7, 2018 hearing or the subsequent June
12, 2018 hearing on his motion to reargue. Second, even
if this claim was preserved, and assuming that the
unclean hands doctrine affords the relief that the defen-
dant seeks; see Spencer v. Spencer, 177 Conn. App. 504,
523, 173 A.3d 1 (2017) (assuming, without concluding,
that unclean hands doctrine affords relief sought by
plaintiff in trial court’s postdissolution termination of
her alimony), cert. granted on other grounds, 328 Conn.
903, 177 A.3d 565 (2018); we conclude that it is without
merit. The record reflects that the court considered the
defendant’s argument that the plaintiff should not be
entitled to reimbursement because she allegedly pre-
vented the defendant and his ‘‘septic guy’’ from
accessing the septic system. The court was entitled to
broad discretion with respect to its decision to apply
the unclean hands doctrine. See Bruno v. Bruno, 177
Conn. App. 599, 622 n.5, 176 A.3d 104 (2017) (concluding
that trial court did not abuse its discretion in finding
defendant in contempt in postdissolution proceeding
even after finding plaintiff had unclean hands). As we
have discussed at length, the court acted well within
its discretion to order the defendant to reimburse the
plaintiff for these costs. Such discretion equally applied
to the court’s decision on the applicability of the
unclean hands doctrine. Accordingly, we reject the
defendant’s claim.
                             III
   In his final claim, the defendant argues that the court
improperly failed to apply § 46b-224 by refusing to
credit the time the minor child was in his custody when
it calculated the defendant’s child support arrearage.
According to the defendant, § 46b-224 operates to auto-
matically suspend a child support order in the event
that the obligor receives custody of the minor child as
a result of a court order. Thus, the defendant asserts that
the court improperly calculated his arrearage without
deducting a pro rata amount reflecting the time that
the minor child remained in his custody. We agree.
   The following additional facts are relevant to resolv-
ing this claim. On June 1, 2017, the court, Hon. Edward
J. Dolan, judge trial referee, provided a written order
in which it stated, inter alia, that ‘‘[w]hen only one child
is eligible for child support the child support amount
shall be $247 per week.’’ On September 11, 2017, the
court ordered the plaintiff ‘‘to move out of the marital
[residence] by [September 30, 2017].’’13 On November
15, 2017, in a written order, the court, Abery-Wetstone,
J., ordered, inter alia, the plaintiff ‘‘to immediately bring
[the minor child] back to [the defendant’s] house to
live with [the defendant] and finish high school. [The
plaintiff] shall have visitation with [the minor child]
every other weekend, with pickup from school on Fri-
day and dropoff Monday morning at school. . . . [The
plaintiff] shall have dinner with [the minor child] every
Wednesday, with pickup from school and dropoff at
9:30 p.m. at [the defendant’s] house.’’
   During the February 7, 2018 hearing, the court, in
disposing of the plaintiff’s motion for contempt,
addressed the defendant’s child support arrearage obli-
gations. The court recognized that, pursuant to Judge
Dolan’s June 1, 2017 order, the defendant was obligated
to pay $247 a week in child support. The plaintiff stated
that the defendant failed to pay child support for five
months but further suggested that the court ‘‘could sub-
tract two weeks because [the minor child] was living
with [the defendant] for two weeks.’’ The court
explained to the defendant that ‘‘[i]f Judge Dolan
ordered [the child support payments] and nobody filed
a motion to—for clarification or to change . . . the
$247, you’re stuck with [it]. Okay. There’s no appeal.
There’s nothing. So, you owed her $5351.66 from Octo-
ber to February for support of one child.’’
   Upon returning from the luncheon recess, the defen-
dant asked the court to revisit the issue of the child
support arrearage. The defendant corrected the court’s
previous statement by noting that it was Judge Abery-
Wetstone, not Judge Dolan, who issued the order chang-
ing custody of the minor child. After the defendant
renewed his previous argument about reducing the
arrearage to credit the time the minor child lived with
him, the court again rejected it. It noted that, although
it remembered its previous order, ‘‘you still owe the
child support even though [the minor child] was with
you for a month.’’ The court further stated that, if the
defendant felt the need to file a motion to modify child
support, he was entitled to do so. It explained that its
order requiring the minor child to live with the defen-
dant was an attempt ‘‘to make sure [the minor child]
would be able to finish high school with his friends in
his class. . . . If the [parties] agreed to do something
else, you’re more than willing to do so, but the child
support order remains in full force and effect until a
judge . . . says it’s different.’’ The court thereafter
ordered the defendant to pay $5351.66 in child support
arrearage for the unpaid months of October, November,
December, 2017, and January and February, 2018.
   The following legal principles govern our resolution
of this claim. First, we note that the defendant’s claim
necessarily involves interpreting an existing statute. It
is well settled that, under such circumstances, our
review is plenary. See, e.g., Tomlinson v. Tomlinson,
305 Conn. 539, 546, 46 A.3d 112 (2012). ‘‘To the extent
that this task requires us to interpret the meaning and
application of the relevant statutes in relation to the
facts of the case, our analysis is guided by General
Statutes § 1-2z, which directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered.’’ (Internal quotation
marks omitted.) Id., 546–47.
  Section 46b-224 provides in relevant part: ‘‘Whenever
the . . . Superior Court, in a family relations matter,
as defined in [General Statutes §] 46b-1, orders a change
or transfer of the guardianship or custody of a child
who is the subject of a preexisting support order, and
the court makes no finding with respect to such support
order, such guardianship or custody order shall operate
to: (1) Suspend the support order if guardianship or
custody is transferred to the obligor under the support
order; or (2) modify the payee of the support order to be
the person or entity awarded guardianship or custody
of the child by the court, if such person or entity is
other than the obligor under the support order.’’
   Our Supreme Court has previously interpreted § 46b-
224, concluding that the statute’s express terms are
clear. See Tomlinson v. Tomlinson, supra, 305 Conn.
551. In Tomlinson, our Supreme Court determined that
§ 46b-224 operates to allow modification of a child sup-
port order despite the existence of a nonmodification
provision in the parties’ separation agreement. Id., 550–
51. In reaching that conclusion, the court explained that
§ 46b-224 ‘‘specifically addresses the question of how
a change in custody affects the payment of child support
. . . . Thus, [under § 46b-224] if the obligor becomes
the new primary custodial parent, the obligor is no
longer required to pay child support to the former custo-
dian. Similarly, if custody is transferred to a third party,
the obligor thereafter must make the child support pay-
ments to that third party rather than to the original
custodian. The immediate result in either case is the
same: the originally designated payee who no longer
has custody of the child does not continue to receive
support payments following the change in custody, and
the payments are retained by or redirected to the party
who does have custody.’’ Id., 549–50. The court in Tom-
linson further noted that, ‘‘[b]y its own language, § 46b-
224 suspends or redirects child support payments upon
a change of custody when the court makes no finding
with respect to such support order . . . . It therefore
sets a default rule that child support follows the chil-
dren, unless the trial court has made a finding that
another arrangement is appropriate.’’ (Internal quota-
tion marks omitted.) Id., 554.
   We believe that Tomlinson is instructive in the pres-
ent case. There is no dispute that the defendant was
ordered to pay $247 per week in child support. The
plaintiff, by order of the court, left the marital residence
on or before September 30, 2017, and was therefore
entitled to child support payments as provided for under
the dissolution judgment. Furthermore, there is no dis-
pute that, on November 15, 2017, the parties’ minor
child was ordered by the court to live with the defendant
for a period of time. As the court explained during the
February 7, 2018 hearing, its order transferring custody
of the minor child to the defendant was ‘‘to make sure
[the minor child] would be able to finish high school
with his friends in his class.’’ Thus, pursuant to § 46b-
224, the defendant’s child support obligations were sus-
pended for the period of time that the minor child was
in his custody. That suspension ceased once the minor
child left the defendant’s custody.
  Furthermore, the record provides no indication that,
in ordering the change in custody of the minor child,
the court made a finding ‘‘that another arrangement’’
with respect to the defendant’s child support obliga-
tions was appropriate. See Tomlinson v. Tomlinson,
supra, 305 Conn. 554. Instead, it appears that the court’s
refusal to consider the period of time that the defendant
had custody of the minor child rested on the defendant’s
failure to file a motion for modification of child support.
Section 46b-224, however, plainly requires that, upon
the court’s ordering a change of custody of the minor
child from the plaintiff to the defendant—albeit tempo-
rarily—such ‘‘custody order shall operate to’’ suspend
the child support order requiring the defendant to pay
the plaintiff $247 per week.14 (Emphasis added.)
  Thus, because the November 15, 2017 order trans-
ferred custody of the minor child to the defendant, the
court’s child support order was suspended until the
minor child returned to the plaintiff’s custody pursuant
to § 46b-224 (1). Accordingly, the court improperly cal-
culated the defendant’s child support arrearage by fail-
ing to deduct the amount for the period of time that
the minor child was in the defendant’s custody. Because
the court made no finding with respect to the precise
period of time that the minor child was in the defen-
dant’s custody, that issue ‘‘must be resolved by the court
during the proceedings on remand.’’ Tatoian v. Tyler,
194 Conn. App. 1, 66, 220 A.3d 802 (2019), cert. denied,
334 Conn. 919, 222 A.3d 513 (2020).
   The judgment is reversed only as to the calculation
of the defendant’s child support arrearage and the case
is remanded for further proceedings consistent with this
opinion; the judgment is affirmed in all other respects.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     We note that the plaintiff filed a cross appeal from the trial court’s
February 8, 2018 judgment, claiming that the court had improperly failed
to make the alimony award retroactive. During oral argument before this
court, however, the plaintiff acknowledged that she had abandoned that
claim because it was not briefed. See, e.g., Brody v. Brody, 153 Conn. App.
625, 629 n.3, 103 A.3d 981, cert. denied, 315 Conn. 910, 105 A.3d 901 (2014).
   2
     The record reflects that the parties have two children, only one of whom
was a minor child at the time that the court rendered its judgment on
February 7, 2018. For convenience, we refer to the parties’ child who is
relevant to this appeal as ‘‘the minor child’’ in this opinion.
   3
     In its order awarding the plaintiff $1 per year in alimony, the court
expressly stated that the amount of alimony would be subject to modification
‘‘without the showing of a substantial change of circumstances.’’
   4
     During this canvass, the court did not consider whether the plaintiff’s
motion to modify alimony would go forward that day.
   5
     The defendant previously had been ordered to keep the insurance pro-
ceeds in an escrow account.
   6
     We note that, although the court appears to have brought up the issue
of the defendant’s child support obligations in addressing the defendant’s
December 15, 2017 motion, the plaintiff raised this particular issue in her
December 21, 2017 objection to that motion.
   7
     During oral argument before this court, the plaintiff explained that the
order requiring the parties to bring updated financial affidavits was made
orally by Judge Abery-Wetstone. We note, however, that the relevant tran-
script at issue is not in the record before us.
   8
     After commencing this appeal, the defendant filed a motion to reargue
the court’s February 7, 2018 order increasing his alimony obligations to the
plaintiff. On June 12, 2018, the court held a hearing and addressed the
defendant’s motion. That motion was subsequently granted.
   During the hearing on that motion, the court acknowledged that Judge
Dolan had previously stated that the motion to modify alimony would be
argued ‘‘when everything was argued . . . .’’ The court also stated that,
although Judge Dolan had previously indicated that the court could make
alimony retroactive, ‘‘I did not make it retroactive.’’ It continued that ‘‘[t]here
were so many continuances filed in this matter that it’s impossible to hear
any motion in a timely manner because everything appears on the short
calendar, they can’t resolve it, they get a hearing date, the hearing date gets
postponed; I mean, I was hearing motions that were filed months before
February 7, [2018], which was the date that I heard the motion. . . . And
. . . a substantial change of circumstances was the fact that [the plaintiff]
was no longer residing in the house, and she was entitled to child support
from September going forward and she was entitled to alimony going forward
because the cost of her housing for herself and the children had significantly
increased. That was the substantial change of circumstances.’’ After the
court emphasized the drastic changes in her rent after the plaintiff vacated
the marital residence, it again reiterated that the plaintiff’s rent ‘‘went from
$1000 . . . to almost $1500 a month. So, that was a substantial change
in circumstances.’’
   9
     We further find significant that, during the June 12, 2018 hearing on the
defendant’s motion to reargue, the court agreed with the plaintiff that Judge
Dolan had notified the parties at a previous hearing that the issue of alimony
would be argued ‘‘when everything was argued . . . .’’ In fact, on November
15, 2017, the court ordered the parties ‘‘to schedule a full day trial regarding
the outstanding motions’’ with case flow, and further ordered that ‘‘[a]ll
motions shall be consolidated to be heard on the trial date, including any
motions filed up until two weeks before the trial date.’’
   10
      Although the defendant’s trial counsel appears to have argued that the
court had previously ruled on the plaintiff’s June 9, 2017 motion during the
June 12, 2018 hearing, nothing in the record supports that assertion.
   11
      We disagree with the defendant’s emphasis on the court’s acknowledg-
ment that the plaintiff’s June 9, 2017 motion was not ‘‘on’’ for the February
7, 2018 hearing. The court’s January 24, 2018 order explicitly stated that it
intended to dispose of all pending motions. Given the court’s herculean
efforts to untangle and dispose of multiple motions festering over six months
on the court docket, we believe it to be immaterial that the court missed
this particular motion in its preliminary overview of the pending motions
at the beginning of the hearing.
   12
      We recognize that the defendant, during this stage of the underlying
proceedings, was a self-represented party, whereas the plaintiff in Styrcula
was represented by an attorney. ‘‘Although we allow [self-represented] liti-
gants some latitude, the right of self-representation provides no attendant
license not to comply with relevant rules of procedural and substantive
law.’’ (Internal quotation marks omitted.) Aley v. Aley, 97 Conn. App. 850,
853, 908 A.2d 8 (2006). Thus, we do not believe it to be insignificant that
the defendant failed to ask for a continuance in light of his alleged lack of
notice. See id. (in holding that self-represented defendant received notice
of dissolution proceeding, court noted that defendant ‘‘could have made a
motion for a continuance, but he did not’’).
   13
      The parties do not dispute that, at the time the plaintiff moved out of
the marital residence on September 30, 2017, only one child—their minor
son—was eligible for child support. See footnote 2 of this opinion.
   14
      We note that, unfortunately, the defendant, as a self-represented litigant,
failed to cite to the court the provisions of § 46b-224, but, by asserting the
principle that he was entitled to credit, properly preserved the issue for
purposes of appeal. See DeChellis v. DeChellis, 190 Conn. App. 853, 861,
213 A.3d 1 (‘‘[a]lthough a party need not use the term of art applicable to
the claim, or cite to a particular statutory provision or rule of practice to
functionally preserve a claim, he or she must have argued the underlying
principles or rules at the trial court level in order to obtain appellate review’’
(internal quotation marks omitted)), cert. denied, 333 Conn. 913, 215 A.3d
1210 (2019).